Title: From George Washington to Brigadier Generals William Woodford and Peter Muhlenberg, 18 September 1779
From: Washington, George
To: Woodford, William,Muhlenberg, Peter


        
          Gentn
          West point Septembr the 18th 1779
        
        I have just received the Arrangement of the Virginia line from the Board of War—as settled at Middle Brook in March—which I inclose with a Copy of the Board’s Letter of the 10th Instant. By this Arrangement you will find, that the Vacancies which had happened in the line of Captains and more Inferior Officers, previous to the making of it and subsequent to that at the White plains in September, were left open in the respective Regiments for their Officers in captivity—and as this principle was pursued with respect to the Captains—and Subalterns—and the Memorandum on the 3d leaf of the Arrangement is in general terms “that all vacancies for prisoners subsequent to the Arrangement at White plains were left open for them,” I cannot account for the same not being done in the case of the Field Officers as far as it was practicable the reason being the same, unless the resignation of Lt. Colo. Fleming, which was the only one in the line of Field Officers that had taken place at the time, was then unknown. These are not the only contrarieties that occur. For you will perceive notwithstanding this Arrangement by which the Commissions are said by the Board of War in their Letter to have been issued, and the Memorandum referred to above, that they supposed Major Cabell & Capn Waggoner entitled to promotion on the resignation of Lt Colo. Richeson. There has certainly been some great misconception in this business. You and the Field Officers will examine the matter and place it on the right footing—transmitting me the Arrangement under your signature & those of the Officers concerned in makg it, after which I will procure such new Commissions as may be wanted.
        If the plan adopted at White plains is still to prevail—Major Cabell will rank as Lt Colonel from the resignation of Lt Colo. Flemming

on the 15th of Decr and Captain Waggoner as Major from the same time. That matters may be facilitated I also inclose a List of all the Resignations that have come to my knowledge since September. I also forward sundry Commissions, which if right, I request you to deliver. There came two for Major Cabell & Capn Waggoner; but as they are wrong in their date, if the Arrangement is to be conducted on the principle adopted at the White plains—as I have already observed—and are premature if it is conducted on that pursued at Middle Brook—I do not send them. The sooner the Arrangement can be properly and explicitly adjusted the better. Where there are to be promotions—and which are the only cases where New Commissions will be wanted—they will be particularly noted—that as little unnecessary trouble as possible may be occasioned. I am Gentlemen with great regard Yr Most Obedt sert
        
          G.W.
        
        
          N.B. You will return me the Arrangement which I inclose.
        
      